RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 Claims Status
Claims 1, 2, 4–10, 12–17, and 19–27 are pending.
Claims 3, 11, and 18 are canceled.
Claims 16, 17, 19 and 20 are allowed.
Claims 1, 2, 4–10, 12–15 and 21–27 are rejected.
Response to Arguments
Applicant’s arguments, see pages 8–10, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1, 2, 4–10, 12–15 and 21–24 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barkley et al. (2018/0063217), Oyman (2018/0152499), Ramaswamy et al. (2019/0228253), Shive et al. (2019/0349213), Rechner et al. (2020/0137347), Gholmieh et al. (2014/0189052), Reitmeyer et al. (2018/0310032), Archambault et al. (2017/0034263), Ubillos et al. (2010/0080532), Hughes et al. (2008/0080568), Aliakseyeu et al. (2019/0104593), and Yun et al. (2020/0099965).
In particular, the new grounds of rejection of independent claim 1 include the combination of Barkley, Oyman, Ramaswamy, and Aliakseyeu; and the new grounds of rejection of independent claim 10 include the combination of Barkley, Oyman, Shive, and Aliakseyeu. The amended limitations have been updated with the mappings of the respective claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 21, 23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Aliakseyeu et al. (2019/0104593).
Regarding claim 1, Barkley teaches A method comprising:
receiving, by a computing device, content segments comprising video components and audio components (Fig. 1; ¶1, content can be delivered to customers using, for example, QAM delivery method; Fig. 3; ¶¶21-24, content ingest device 310 can receive content 305 from a content source; such content can be, for example, be formatted as an MPEG package that comprises program transport stream that includes video component and audio components);
generating, based on a video frame rate of the video components, time values associated with the content segments (Fig. 3, received content can be packaged via packager 335 or 325; ¶3, packaging of video/audio information can include a corresponding location information or a timestamp, such as a program clock reference [PCR]; ¶37, PCR can be embedded as part of transport packet of a segment which can include video and audio components such as the exemplary MPEG2 transports; Table 2, index file indicating the content underneath can indicate a particular video frame rate that is being used to designate exactly what values the PCR values are set to);
determining, based on the time values, one or more frames of the video components (¶¶21-24, for example, during the ingesting process the video component and audio components to be demultiplexed/multiplexed into a usable QAM/IP ingest streams; the resultant index file includes the frame rate information);
generating manifest files associated with the content segments, wherein each of the manifest files comprises a different time value and a different color value for a different portion of the content segments; (¶¶23-24, for example, manifest file can be generated for future QAM/IP transport playback; ¶37, PCR values [time values]; however, Barkley does not teach that the manifest file comprises any color values nor does it teach that each of the manifest files comprises a different time value and a different color value for a different portion of the content segments) and
sending, based on the request and to the one or more lighting devices, the manifest files via a gateway (Fig. 1, content in a form of TS 104 can be sent to device 102, for example; TS transport files including manifest files can be transported to system 102 via gateway 111; devices include, for example, 112-116; though Barkley does not explicitly identify that the manifest information is sent to the lighting devices, such disclosure is identified below).
However, Barkley does not explicitly teach determining, based on the one or more frames of the video components, color values corresponding to the time values; generating manifest files associated with the content segments, wherein each of the manifest files comprises a different time value and a different color value for a different portion of the content segments; receiving, from a user device, a request to synchronize output, of visual effects from one or more lighting devices with output of the video components via a second computing device; and
Oyman from the same field of endeavor teaches determining, based on the one or more frames of the video components, color values corresponding to the time values (¶¶26-29, various video playback devices range from legacy to modern devices that produces a range of luminance detectable by the human eye, and to give real life experience viewing experience or close to it, varied brightness and dynamic ranges of video that is adaptable to the playback devices being used is disclosed; ¶30, thus, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]);
generating manifest files associated with the content segments, wherein each of the manifest files comprises a different time value and a different color value for a different portion of the content segments (¶30, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information, including the "different time value" for "different portion of the content segments" since MPD file includes plurality of segments according to Fig. 5 and would be identified in particular time durations and starting locations of the particular representation of the adaptation set within the MPD; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]; however, Oyman does not explicitly identify that the color space information including color values exist within manifest files for different portions of the content segments);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.
However, the teachings do not explicitly teach the generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments; and receiving, from a user device, a request to synchronize output, of visual effects from one or more lighting devices with output of the video components via a second computing device; and
Ramaswamy from the same field of endeavor teaches generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments (¶¶67-70 and Table 5, an exemplary MPD file is shown; the MPD file includes a plurality of representations of the content that is segmented by the same duration; for example, the corresponding adaptation file is indexed to segment-1.ts, segment-2.ts, segment-3.ts and so on that is represented of a particular content having exactly the duration of 900000 time element; the plurality of the segments representing the "different portions of the content segments" include the different "color value" which is identified by the label "ViewingDeviceType"; according to Table 2 and ¶50, the sample MPD of table 2 can represent using the label "ViewingDeviceType" that can represent a color space parameter of the particular device [of at least two different types] that will be playing the underlying content, which can also include parameters such as "dynamic range, luma intensity range, and other parameters" that are relevant in displaying the underlying content);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Ramaswamy to enable client devices that have different viewing capabilities to adapt to the content to be played on specific devices that have ability to render color luminance and dynamic ranges. By having the ability to specify exactly what kind of device has capabilities with respect to displaying dynamic ranges and luminance within the manifest file itself, the client would have been able to more accurately depict color representations that could be more pleasing to the user at hand.
However, the teachings do not explicitly teach receiving, from a user device, a request to synchronize output, of visual effects from one or more lighting devices with output of the video components via a second computing device; and
Aliakseyeu from the same field of endeavor teaches receiving, from a user device, a request to synchronize output, of visual effects from one or more lighting devices with output of the video components via a second computing device (Fig. 1; ¶¶37-38; ¶52, user can initiate a session of audio streaming and lighting effect that are played/displayed simultaneously initiated by a device 112 communicating with controllers 106 and 105 in order to create a lighting effect); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the Barkley using Aliakseyeu to give the user the ability to control playback of music synchronized with lighting effects. It was well-known at the time of invention to one ordinarily skilled in the art that audio/visual systems can be played upon the user's pushing of the start/stop button, of which the advantages of user having the ability to control such is immediately obvious.

Regarding claim 2, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Barkley further teaches wherein the sending comprises sending, based on the request and to the one or more lighting devices, the manifest files via a gateway (Fig. 1, TS transport files including manifest files can be transported to system 102 via gateway 111; devices include, for example, 112-116; sending of information to the related audio-visual devices are taught within Aliakseyeu, i.e. Fig. 1).

Regarding claim 6, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Barkley further teaches modifying, prior to the sending and based on data associated with a user, the manifest files (¶¶21-25, manifest file can be generated for QAM type delivery or IP type delivery based on user's equipment capabilities which are, for example, set top box 113 which has capabilities to receive streaming data using QAM transport over UHF frequencies or a regular computer 114 that receives streaming data via IP transport).

Regarding claim 21, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Aliakseyeu further teaches causing, based on the manifest files, adjustment of output of visual effects from the one or more user devices, wherein the visual effects are associated with the color values (Fig. 1; ¶¶37-38; ¶52, user can initiate a session of audio streaming and lighting effect that are played/displayed simultaneously initiated by a device 112 communicating with controllers 106 and 105 in order to create a lighting effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the Barkley using Aliakseyeu to give the user the ability to control playback of music synchronized with lighting effects. It was well-known at the time of invention to one ordinarily skilled in the art that audio/visual systems can be played upon the user's pushing of the start/stop button, of which the advantages of user having the ability to control such is immediately obvious.

Regarding claim 23, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Oyman further teaches wherein the determining the color values comprises determining a color value associated with each of the one or more frames of the video components (¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.

Regarding claim 25, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Oyman further teaches wherein the output of the video components is associated with the determined color values (¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Rechner et al. (2020/0137347).
Regarding claim 4, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the color values comprise values indicating average hue, brightness, and saturation values associated with pixels of the one or more frames of the video components.
Rechner from the same field of endeavor teaches wherein the color values comprise values indicating average hue, brightness, and saturation values associated with pixels of the one or more frames of the video components (¶25, for example, transcoding of digital to digital conversion from one coding to another including frame-by-frame timestamps having HSL values, including hue, saturation and lightness information is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Rechner to embed HSV colorspace information within the video frame information so that HSV colorspace can be used for display information rather than RGB colorspace, as HSV colorspace has certain superior qualities over RGB colorspace such as displaying images that involve more intensity of lighting rather than separation of colors.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Ubillos et al. (2010/0080532).
Regarding claim 5, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the time values indicate times associated with beats in the audio components.
Ubillos from the same field of endeavor teaches wherein the time values indicate times associated with beats in the audio components (Fig. 3; ¶30, beat detection system 305 can determine information about beats in the audio content that correspond to particular frames where the beat occurs; identification of the first beat and sequences/boundaries of the identified beats according to said plurality of frames can be detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ubillos to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Gholmieh et al. (2014/0189052).
Regarding claim 7, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. However, the teachings do not explicitly teach modifying, prior to the sending and based on values associated with one or more delays associated with the computing device and the one or more lighting devices, the manifest files.
Gholmieh from the same field of endeavor teaches modifying, prior to the sending and based on values associated with one or more delays associated with the computing device and the one or more lighting devices, the manifest files (Figs. 1 and 2; ¶¶47-48, a receiver device can receive a "delay adjustment" to account for delays in the availability of segments to a client application on the receiver device; after receiving such message, a modified MPD can be generated based on actual times received segments will be available to a receiver device on the BMSC server and such modified MPD can be used by the receiver device to request correct [available] representations from a network; the modified time values here is the existence and the non-existence of prior available time values within the MPD file - when the generation of MPD eliminates such time codes, such interpretation reads on the claimed language; also, Aliakseyeu teaches the synchronizing of the audio-visual content with lighting devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Gholmieh to adjust manifest files so that clients know exactly which manifest files are or are not available so that they can seamlessly receive and playback manifest files without any interruptions due to limited availability issues.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Reitmeyer et al. (2018/0310032).
Regarding claim 8, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. However, the teachings do not explicitly teach further comprising: sending, based on subscription to a message queue associated with the content segments, the manifest files to a gateway.
Reitmeyer from the same field of endeavor teaches further comprising: sending, based on subscription to a message queue associated with the content segments, the manifest files to a gateway (Fig. 12; ¶90, message queues associated with a specified function can enable manifest processors and transcode worker threads to work in tandem with each other to transport manifest information over networks, where such manifest can include, for example a DASH manifest [see ¶88]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Reitmeyer to employ well-known job processing methods such as message queue that enables efficient methods of transcoding of video/audio streams.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Archambault et al. (2017/0034263).
Regarding claim 9, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. Barkley further teaches based on the request (¶¶21-25, manifest file can be generated for QAM type delivery or IP type delivery based on user's equipment capabilities which are, for example, set top box 113 which has capabilities to receive streaming data using QAM transport over UHF frequencies or a regular computer 114 that receives streaming data via IP transport),
However, the teachings do not explicitly teach causing, pausing of output of content associated with the content segments; and causing, prior to the sending of the manifest files, resumption of the output of the content.
Archambault from the same field of endeavor teaches causing, pausing of output of content associated with the content segments; and causing, prior to the sending of the manifest files, resumption of the output of the content (¶35, for example, a stream, such as an audio stream, can be paused to achieve synchronization with other streams via synchronization service 104 and receiving a resume request from a master device, based on frame numbering; playback is paused while resumption of playback occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Archambault to perfectly synchronize outputs with other streams when a user voluntarily pauses and resumes video/audio playback more effectively.

Claims 10, 13, 15, 22, 26 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Shive et al. (2019/0349213), and further in view of Aliakseyeu et al. (2019/0104593).
Regarding claim 10, Barkley teaches A method comprising:
receiving, by a computing device, manifest files associated with content segments, wherein the content segments comprise audio components and video components (Fig. 1; ¶1, content can be delivered to customers using, for example, QAM delivery method; Fig. 3; ¶¶21-24, content ingest device 310 can receive content 305 from a content source; such content can be, for example, be formatted as an MPEG package that comprises program transport stream that includes video component and audio components), and
wherein the manifest files comprise: time values associated with one or more frames of the video components (Fig. 3, received content can be packaged via packager 335 or 325; ¶3, packaging of video/audio information can include a corresponding location information or a timestamp, such as a program clock reference [PCR]; ¶37, PCR can be embedded as part of transport packet of a segment which can include video and audio components such as the exemplary MPEG2 transports; Table 2, index file indicating the content underneath can indicate a particular video frame rate that is being used to designate exactly what values the PCR values are set to); and
based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device, sending, to the one or more lighting devices, the manifest files with the adjusted color values (Fig. 1; content in a form of TS 104 can be sent to device 102, for example; however, Barkley does not explicitly identify that the sending of the information is dependent upon the claim language "based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device").
However, Barkley does not explicitly teach color values, corresponding to the time values, based on the one or more frames of the video components; adjusting, based on user preference information associated with colors, the color values of the manifest files; and based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device, sending, to the one or more lighting devices, the manifest files with the adjusted color values.
Oyman from the same field of endeavor teaches color values, corresponding to the time values, based on the one or more frames of the video components (¶30, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.
However, the teachings do not explicitly teach adjusting, based on user preference information associated with colors, the color values of the manifest files; and based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device, sending, to the one or more lighting devices, the manifest files with the adjusted color values.
Shive from the same field of endeavor teaches adjusting, based on user preference information associated with colors, the color values of the manifest files (¶112, light devices that can be controlled such as Philips Hue, LIFX or z-wave devices is disclosed that can work in conjunction with mood setting properties of audio/visual playback; ¶180, ability to set user preference properties with respect to such devices including maximum light output, relative color temperatures and other such properties that the user desires with respect to the lighting is also disclosed; see also ¶264); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Shive to provide an improved enhancement of audio/visual experience of audio/visual playback with synchronized lighting. By enabling user preference settings to also factor into the improved audio/visual experience, for example the ability to custom set color temperature in addition to the enhanced audio/visual playback as taught in Shive and Oyman, the user would have found the enhanced experience even more effective as each individual user's light setting within a playback environment can be significantly impacted by settings such as color temperature, white balance or other factors that affect the intensity/visual receipt of luminance within a room.
However, the teachings do not explicitly teach based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device, sending, to the one or more lighting devices, the manifest files with the adjusted color values.
Aliakseyeu from the same field of endeavor teaches based on a request to synchronize output, of visual effects from one or more lighting devices, with output of the video components via a second computing device, sending, to the one or more lighting devices, the manifest files with the adjusted color values (Fig. 1; ¶37; ¶52, user can initiate a session of audio streaming and lighting effect that are played/displayed simultaneously initiated by a device 112 communicating with controllers 106 and 105 in order to create a lighting effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the Barkley using Aliakseyeu to give the user the ability to control playback of music synchronized with lighting effects. It was well-known at the time of invention to one ordinarily skilled in the art that audio/visual systems can be played upon the user's pushing of the start/stop button, of which the advantages of user having the ability to control such is immediately obvious.

Regarding claim 13, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. Barkley further teaches wherein the adjusting comprises modifying, prior to the sending and based on the user preference information, the manifest files (¶¶21-25, manifest file can be generated for QAM type delivery or IP type delivery based on user's equipment capabilities which are, for example, set top box 113 which has capabilities to receive streaming data using QAM transport over UHF frequencies or a regular computer 114 that receives streaming data via IP transport; Shive teaches that the user preference information can include settings such as maximum light output of a lighting device, relative color temperature, etc. at ¶¶180 and 264).

Regarding claim 15, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. Barkley further teaches sending the content segments to the second computing device (Fig. 1).

Regarding claim 22, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. Aliakseyeu further teaches causing, based on the manifest files, adjustment of output of visual effects from the one or more lighting devices (Fig. 1; ¶¶10-11; ¶47-49, lighting system 104a to 104c are communicatively coupled to device 107 having 112 controller; the devices can communicate in tandem with audio playback in order to synchronize music to lighting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Aliakseyeu to provide well-known systems such as home automation systems would be enhanced by providing a visual response to a given stimuli. Such systems would be improved by having the synchronized visual feedback and make such systems more desirable and also more effective.

Regarding claim 26, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. Shive further teaches retrieving the user preference information associated with colors, wherein the user preference information indicates one or more colors associated with the content segments (¶¶112, 180 and 264; for example, controllable light devices such as Philips Hue and LIFX can be controlled wirelessly with explicitly user preference settings that control device attributes such as relative color temperature, brightness setting, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Shive to provide an improved enhancement of audio/visual experience of audio/visual playback with synchronized lighting. By enabling user preference settings to also factor into the improved audio/visual experience, for example the ability to custom set color temperature in addition to the enhanced audio/visual playback as taught in Shive and Oyman, the user would have found the enhanced experience even more effective as each individual user's light setting within a playback environment can be significantly impacted by settings such as color temperature, white balance or other factors that affect the intensity/visual receipt of luminance within a room.

Regarding claim 27, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. Shive further teaches wherein the user preference information indicates a change of color associated with at least one of the content segments (¶¶112, 180 and 264; for example, controllable light devices such as Philips Hue and LIFX can be controlled wirelessly with explicitly user preference settings that control device attributes such as relative color temperature, brightness setting, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Shive to provide an improved enhancement of audio/visual experience of audio/visual playback with synchronized lighting. By enabling user preference settings to also factor into the improved audio/visual experience, for example the ability to custom set color temperature in addition to the enhanced audio/visual playback as taught in Shive and Oyman, the user would have found the enhanced experience even more effective as each individual user's light setting within a playback environment can be significantly impacted by settings such as color temperature, white balance or other factors that affect the intensity/visual receipt of luminance within a room.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Shive et al. (2019/0349213), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Ubillos et al. (2010/0080532).
Regarding claim 12, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. However, the teachings do not explicitly teach wherein the time values indicate times associated with beats in the audio components.
Ubillos from the same field of endeavor teaches wherein the time values indicate times associated with beats in the audio components (Fig. 3; ¶30, beat detection system 305 can determine information about beats in the audio content that correspond to particular frames where the beat occurs; identification of the first beat and sequences/boundaries of the identified beats according to said plurality of frames can be detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ubillos to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Shive et al. (2019/0349213), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Hughes et al. (2008/0080568).
Regarding claim 14, Barkley, Oyman, Shive and Aliakseyeu teach the limitations of claim 10. However, the teachings do not explicitly teach determining, based on a processing or communication delay associated with the one or more lighting devices, a delay value associated with the manifest files, wherein the delay value comprises a time difference associated with the one or more lighting devices and with the second computing device.
Hughes from the same field of endeavor teaches determining, based on a processing or communication delay associated with the one or more lighting devices, a delay value associated with the manifest files, wherein the delay value comprises a time difference associated with the one or more lighting devices and with the second computing device (¶7; Abstract; ¶43, synchronization of media streams based on determined latency differentials for clients is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hughes to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), further in view of Aliakseyeu et al. (2019/0104593), and further in view of Yun et al. (2020/0099965).
Regarding claim 24, Barkley, Oyman, Ramaswamy and Aliakseyeu teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the determining the color values comprises determining an average color value associated with pixels of each of the one or more frames of the video components.
Yun from the same field of endeavor teaches wherein the determining the color values comprises determining an average color value associated with pixels of each of the one or more frames of the video components (¶56, ability to encode color data for a set of video data, including computing an average color value of each of the blocks of pixels for a particular dataframe, that can be transmitted over a network using wireless video delivery system is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Yun to provide display devices that have more than simple display capable devices having the ability to control, for example, luminance and dynamic range as disclosed in Oyman or Ramaswamy further take advantage of such capabilities so that the user may experience even greater swaths of representable colors on a display screen.
Allowable Subject Matter
Claims 16, 17, 19 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458